SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

185
KA 14-00194
PRESENT: PERADOTTO, J.P., CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

AMANDA M. HENRY, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.). rendered July 12, 2013. The judgment convicted
defendant, upon her plea of guilty, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of assault in the second degree (Penal Law §
120.05 [2]). The record establishes that defendant knowingly,
voluntarily and intelligently waived her right to appeal (see
generally People v Lopez, 6 NY3d 248, 256), and that valid waiver
encompasses her challenge to the severity of the sentence (see
generally People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d
733, 737).




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court